Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 10 of the remark Applicant argued prior art Nitinawarat’s RTO is calculated using information related to packet and used to transmit that same packet, but fails to disclose to transmit a second packet. 
 	
In response:
 	The examiner respectfully disagrees. Examiner notes here he must give each limitation of its broadest reasonable interpretation. In the claim, Applicant does not further clarify the second data packet. With BRI, the same data packet which is transmitted in the second transmission or in the retransmission could be considered as the second data packet, since it is not transmitted in the first transmission. Applicant’s own specification in the abstract define the second data packet as “The second data packet is a data packet transmitted by the transmitted end after the transmitted end transmits the first data packet.”  Nitinawarat’s retransmitted data packet is not the first transmission. Retransmitted data packet is transmitted after the transmitted end 140 transmit a first data packet and receives an ACK from the receiving end 115 (See Fig.2; [0075]) means retransmitted data packet is the second data packet. [0075]-[0080] also discloses of calculating RTO before sending the packet. Fig.2 also shows TSV 100 and TSV 116 are not transmitted at the same time means which is transmitted earlier (i.e TSV 100) is the first packet and which is transmitted later (i.e TSV 116) is the second packet with BRI. Fig.2 also shows plurality of RTO (i.e for TSV 116, RTO is 216 and for TSV 212, RTO is 256) and also discloses these RTOs are determined based on the receive time stamp and transmit time stamp (See; [0075]-[0080]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 1-4, 9-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2018/0041415 to Nitinawarat et al. (hereinafter Nitinawarat) in view of U.S. Patent No US 8,583,053 to Mahbod et al. (hereinafter Mahbod)

 	As to claims 1 and 16-17, Nitinawarat discloses a retransmission control method, comprising: 
 	transmitting, by a transmit end, a first data packet to a receive end (Nitinawarat; [0003]); and 
 	when the transmit end does not receive an acknowledgement corresponding to the first data packet within a first retransmission timeout time (RTO), wherein the acknowledgement indicates that the receive end has received the first data packet (Nitinawarat; [0003] discloses transmitting end does not receive acknowledgement from the receiving end. [0075]-[0081] discloses RTO ), performing following operations: 
 	retransmitting, by the transmit end, the first data packet, and calculating a second RTO based on a receive timestamp of the acknowledgement corresponding to the first data packet and a transmit timestamp of the first data packet (Nitinawarat; [0003] discloses of retransmitting data packet and [0063]; [0075]-[0081] discloses of calculating new RTO based on the round trip time rtt)
 	Nitinawarat discloses of adjusting RTO, but fails to disclose sending a second packet using second RTO. However, Mahbod discloses  
 	Transmitting, by the transmit end,  a second data packet based on the second RTO, wherein the second data packet is transmitted by the transmit end after transmitting the first data packet (Mahbod; Fig.2; Col.1, lines 29-45; Col.7, lines 39-62). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way.  

 	As to claim 2 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Nitinawrat-Mahbod discloses wherein the transmitting of the second data packet based on the second RTO comprises: 
 	when the transmit end does not receive an acknowledgement corresponding to the second data packet within the first RTO, retransmitting, by the transmit end, the second data packet (Mahbod; Fig.2; Col.1, lines 29-45; Col.7, lines 39-62); and 
 	when the transmit end does not receive the acknowledgement corresponding to the second data packet that has been transmitted within the second RTO, retransmitting, by the transmit end, the second data packet again (Mahbod; Fig.2; Col.1, lines 29-45; Col.7, lines 39-62).

As to claim 3 and 19, the rejection of claim 2 as listed above is incorporated herein. In addition, Nitinawrat-Mahbod discloses wherein the second RTO is greater than a product of the first RTO and a first coefficient, and wherein a value of the first coefficient is greater than 1 (Mahbod; Col.1, lines 29-45 discloses increasing the RTO interval, the sender multiplies (e.g., doubles) the prior RTO interval means coefficient is greater than 1).

As to claim 4, the rejection of claim 3 as listed above is incorporated herein. In addition, Nitinawrat-Mahbod discloses wherein the value of the first coefficient is 2 (Mahbod; Col.1, lines 29-45 discloses increasing the RTO interval, the sender multiplies (e.g., doubles) the prior RTO interval means coefficient is 2).

 	As to claim 9, the rejection of claim 1 as listed above is incorporated herein. In addition, Nitinawrat-Mahbod discloses wherein the second RTO represents a time difference between the receive timestamp of the acknowledgement corresponding to the first data packet and the transmit timestamp of the first data packet (Nitinawarat; [0003] discloses of retransmitting data packet and [0063]; [0075]-[0081] discloses of calculating new RTO based on the round trip time rtt)

As to claim 10, the rejection of claim 1 as listed above is incorporated herein. In addition, Nitinawrat-Mahbod discloses wherein the second RTO is a product of a second coefficient and a time difference between the transmit timestamp of the first data packet and the receive timestamp of the acknowledgement corresponding to the first data packet, wherein a value of the second coefficient is greater than 0 (Nitinawarat; [0075] –[0081]) 

Allowable Subject Matter
	Claims 5-8, 11-15 and 20 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478